DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Susan S Morse (Reg. No. 35,292) on 08/10/2021.
The application has been amended as follows:
Claims 2 and 7 were canceled. 

Claims 1-20 are amended as follows:

Regarding claim 1, 
1. (Currently Amended) A control device comprising:
an image processor configured to process an image signal generated by a camera to generate a  live-view image;
a video output configured to output the  live-view image generated by the image processor to a first display;
 live-view image generated by the image processor to an external device including a second display, which  is capable of bidirectional communication, and receive an instruction signal including at least one touch position in the  live-view image from the external device; and
a control circuitry configured to 
determine whether a first touch area including the at least one touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generate an enlarged image on [[a]] the first touch area,
on condition that the first touch area has less than the predetermined resolution, change the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area , and
cause the video output to output the enlarged image to the first display.

Regarding claim 2, 
	2. (Canceled).  

Regarding claim 3, 
	3. (Currently Amended) The control device according to claim 1, wherein 
	the control circuitry is configured to: 2Application No. 16/492,163 

	change a touch area to be enlarged to include the touch position in the [[display]] live-view image on condition that the touch area including the touch position is not the predetermined resolution or higher.  
	
Regarding claim 4, 
	4. (Previously Presented) The control device according to claim 3. wherein 
	the instruction signal further includes two of the at least one touch positions different from each other, and t
	he control circuitry is configured to change a size of a touch area to be enlarged according to a distance between the two touch positions.  

Regarding claim 5, 
	5. (Currently Amended) The control device according to claim 1, wherein 
	effective number of pixels of the camera is eight megapixels or more, 
	the first display has a monitor size of 31 inches or more, and 
	the control circuitry is configured to generate the enlarged image having a resolution of two megapixels or more.  

Regarding claim 6, 
	6. (Currently Amended) The control device according to claim 1, wherein 
	3Application No. 16/492,163Reply to Office Action of May 7, 2021the instruction signal further includes trajectory information of the touch position moving with a lapse of time, 
live-view  image includes a subject image and a mask area other than the subject image, and 
	the control circuitry is configured to cause the video output to change a display position of the subject image based on the trajectory information and output the subject image to the first display.  

Regarding claim 7, 
	7. (Canceled).  

Regarding claim 8, 
	8. (Currently Amended) The control device according to claim 1, wherein 
	the control circuitry is configured to control a lens driver that adjusts a focus by moving one or more lenses, to be focused at a position of the [[display]] live-view image according to the instruction signal.  

Regarding claim 9, 
	9. (Currently Amended) The control device according to claim 1, wherein 
	the control circuitry is configured to control a bending area in an endoscope, which includes a distal end portion provided with the camera, wherein the bending area can be bent at the distal end portion in vertical and horizontal directions toward a position of the first display according to the instruction signal.  

Regarding claim 10, 
	10. (Currently Amended) The control device according to claim 1, wherein 
live-view image according to the instruction signal.  

Regarding claim 11, 
11. (Currently Amended) An external device including a second display comprising: 
a display area configured to display a [[display]] live-view image corresponding to an image signal transmitted from a camera through a control circuit; and 
a touch panel overlapping the display area, the touch panel being configured to detect a touch position at which an external object comes in contact with the touch panel, and to output an instruction signal including the touch position; and 
a display control circuit configured to display area information indicating a touch area, which includes the touch position and satisfies a predetermined resolution, on the display area to be superimposed on the [[display]] live-view image based on the instruction signal output from the touch panel; 
the display control circuit configured to 
determine whether a first touch area including the at least one touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generate an enlarged image on the first touch area,
on condition that the first touch area has less than the predetermined resolution, change the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and
cause the video output to output the enlarged image to a first display.

Regarding claim 12, 
	12. (Currently Amended) The external device including the second display according to claim 11 further comprising 
	the display control circuit is configured to determine whether the touch area including the touch position has a predetermined resolution or higher, wherein the display control circuit is configured to5Application No. 16/492,163 Reply to Office Action of May 7, 2021change a superimposed position of the area information so as to include the touch position when the touch area including the touch position is not the predetermined resolution or higher, and display the area information on the display area.  

Regarding claim 13, 
	13. (Currently Amended) A medical observation system comprising: 
	an image processor configured to process an image signal generated by a camera to generate a [[display]] live-view image for display; 
	a video output configured to output the [[display]] live-view image generated by the image processor to a second display; 
	a transceiver configured to transmit the [[display]] live-view image to and receive information from an external device including the second display including: 
	a display area configured to display the [[display]] live-view image transmitted from the transceiver; and 
	a touch panel superimposed on the display area of the touch panel being configured to detect touch positions at which an external object comes in contact, and output an instruction signal including at least one of the touch positions; and 
including the second display; and
the control circuitry configured to 
determine whether a first touch area including the at least one touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generate an enlarged image on the first touch area,
on condition that the first touch area has less than the predetermined resolution, change the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and
cause the video output to output the enlarged image to a first display.

Regarding claim 14, 
	14. (Currently Amended) A control method comprising: 
	processing an image signal generated by a camera to generate a [[display]] live-view image transmitting the processed [[display]] live-view image to each of a first display and an external device including a second display which has a display function and is capable of bidirectional communication; 
	receiving an instruction signal including at least one touch position in the live-view image from the external device including the second display; and 
including the second display; and 
determining whether a first touch area including the at least one touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generating an enlarged image on the first touch area,
on condition that the first touch area has less than the predetermined resolution, changing the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and
causing the video output to output the enlarged image to the first display.

Regarding claim 15, 
	15. (Currently Amended) A display method executed by an external device including a second display including: 
	a display area that displays a [[display]] live-view image corresponding to an image signal transmitted from a control circuit; and 
	a touch panel that overlaps the display area detects a touch position at which an external object comes in contact, and outputs an instruction signal including the touch position, the display method comprising 
	displaying area information indicating a touch area, which includes the touch position and satisfies a predetermined7Application No. 16/492,163Reply to Office Action of May 7, 2021 resolution, on the display area to be superimposed on live-view image based on the instruction signal output from the touch panel; and 
the control circuit configured to 
determine whether a first touch area including the touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generate an enlarged image on the first touch area,
on condition that the first touch area has less than the predetermined resolution, change the first touch area to a second touch area including the touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and
cause the video output to output the enlarged image to a first display.

Regarding claim 16, 
	16. (Currently Amended) A  non-transitory computer-readable medium that causes a control device to execute a stored program: 
	processing an image signal generated by a camera to generate a [[display]] live-view image; transmitting the processed live-view image to each of a first display and an external device including a second display which has a display function and is capable of bidirectional communication; 
	receiving an instruction signal including at least one touch position in the live-view image from the external device including the second display; and 
	generating an enlarged image on a touch area including the at least one touch position according to the instruction signal from the external device; and  
determining whether a first touch area including the second display the at least one touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generating an enlarged image on the first touch area,
on condition that the first touch area has less than the predetermined resolution, changing the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and
causing the video output to output the enlarged image to the first display.

Regarding claim 17, 
	17. (Currently Amended) A  non-transitory computer- readable medium that causes an external device including a second display to execute a stored program, wherein the external device includes:
	a display area that displays a [[display]] live-view image corresponding to an image signal transmitted from a control circuit; and 
	a touch panel that overlaps the display area, detects a touch position at which an external object comes in contact, and outputs an instruction signal including the touch position, to execute8Application No. 16/492,163Reply to Office Action of May 7, 2021 displaying area information indicating a touch area, which includes the touch position and satisfies a predetermined resolution, on the display area to be superimposed on the [[display]] live-view image based on the instruction signal output from the touch paneland  
the control circuit configured to 
determine whether a first touch area including the touch position has a predetermined resolution or higher,
on condition that the first touch area has the predetermined resolution or higher, generate an enlarged image on the first touch area,
on condition that the first touch area has less than the predetermined resolution, change the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and
cause the video output to output the enlarged image to a first display.

Regarding claim 18, 
	18. (Currently Amended) The program according to claim 17, further comprising: 
	transmitting the instruction signal to the control circuit, the control circuit being configured to enlarge the touch area and to output the enlarged area on the first display separate from the display area of the external device including the second display.  

Regarding claim 19, 
	19. (Currently Amended) The external device including the second display according to claim 11, further comprising: wherein 
	the display control circuit is configured to transmit the instruction signal to the control circuit, the control circuit being configured to enlarge the touch area and to output the enlarged area on [[a]] the first display separate from the display area of the external device including the second display.  


	20. (Currently Amended) The display method according to claim 15, further comprising:
	transmitting the instruction signal to the control circuit, the control circuit being configured to enlarge the touch area and to output the enlarged area on [[a]] the first display separate from the display area of the external device including the second display.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 11, and 13-17, the closet prior art does not specifically teach or reasonably suggest on condition that the first touch area has less than the predetermined resolution, change the first touch area to a second touch area including the at least one touch position, the second touch area having the predetermined resolution or higher, and generate an enlarged image on the second touch area, and cause the video output to output the enlarged image to the first display.

Dependent claims 3-6, 8-12, and 18-20 are allowed for the reasons concerning the independent claims 1, 11, and 13-17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-6, and 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        08/10/2021